DETAILED ACTION
Detailed Action
Claims 21-40 are pending in this application. Claims 1-20 were cancelled in the Preliminary Amendment filed 12/21/21
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/21 has been considered.
Drawings
	The Drawings filed on 10/8/21 are acceptable.

Specification
The disclosure is objected to because of the following informalities:
 (b) CROSS-REFERENCE TO RELATED APPLICATIONS.
Missing the Cross-Reference to Related Applications heading with parent application.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,146,656. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘656 anticipates the instant claims.
Allowable Subject Matter
Claims 21-40  allowed over prior art.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification. 
The closest prior are of record is
US 2014/0095943 issued to Kohlenberg et al, teaches predicting content to precache by monitoring the user’s activities, the mobile communication device predicts network connectivity outage and in response to the predicted outage,  precaches content for use in the connectivity outage.
US 2015/0256641 issued to Agarwal et al., teaches prefetching of application data for use on a computing device during periods of disconnectivity from a communication network.
However these prior art does not teach nor would it be obvious to one ordinary skill in the art to combine to teach a user interface configured to receive a plurality of user inputs from a user; a memory device configured to store an application; and a hardware processor configured to: receive an instruction via a user input of the plurality of user inputs, the instruction indicating to activate a mode in which wireless communications by the hardware processor via a communication network are disabled and the user interface continues to be active and usable by the user; responsive to receipt of the instruction and prior to activation of the mode, request prefetch data via the communication network; receive the prefetch data via the communication network; activate the mode subsequent to receipt of the prefetch data via the communication network; and process the prefetch data with the application responsive to processing a second user input of the plurality of user inputs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 10,592,578 issued to Mokashi et al., teaches CDN for predicting content to retrieved and pushed to clients.
US 2014/0379840 issued to Dao, teaches predictive prefetching of content for web content.
US 2013/0122856 issued to Kalmbach et al., teaches data caching when devices are at the edge of a mobile data network.
US 10,117,058 issued to Begeja et al., teaches a precaching scheduled for precaching content for users based on  forecasts content requests.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459